ORDER
PER CURIAM.
Defendant, Timothy Meddows appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree and armed criminal action, for which he was sentenced to consecutive 20 year and 10 year prison terms respectively.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*746We affirm the judgment pursuant to Rule 30.25(b).